ORDER OVERRULING TRUSTEE’S OBJECTION TO CLAIMED EXEMPTIONS
JOSEPH A. GASSEN, Bankruptcy Judge.
This matter came on for hearing upon the trustee’s objection to claimed exemptions. At the hearing, the trustee and the debtor, *624through her attorney, stipulated to the following facts: The debtor’s residence and domicile up to and including April 5, 1980 was in the State of Texas; from April 6, 1980 to May 25, 1980 she resided in the middle district of Florida (Orlando, Florida) but maintained her domicile in the State of Texas; from May 25, 1980 to August 12, 1980, the date of the filing of her petition herein, the debtor’s residence and domicile was in Fort Lauderdale, Florida in this district. Therefore, pursuant to 28 U.S.C. § 1472, venue of this matter is properly in this court and pursuant to 11 U.S.C. § 522(b)(2)(A), the debtor is entitled to exemptions under the local law of the State of Texas. The exemptions claimed by the debtor are within the allowed exemptions under that law. The trustee is to be commended for his alertness in bringing this to the attention of the court for the court’s review and decision under the facts. Upon consideration of the foregoing, it is
ORDERED that the trustee’s objection to the claimed exemptions be, and it is hereby, overruled.